Name: 92/234/EEC: Council Decision of 28 April 1992 authorizing the automatic renewal or maintenance in force of provisions governing matters covered by the common commercial policy contained in the friendship, trade and navigation treaties and similar agreements concluded between Member States and third countries
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  international affairs;  international trade;  trade policy
 Date Published: 1992-05-05

 Avis juridique important|31992D023492/234/EEC: Council Decision of 28 April 1992 authorizing the automatic renewal or maintenance in force of provisions governing matters covered by the common commercial policy contained in the friendship, trade and navigation treaties and similar agreements concluded between Member States and third countries Official Journal L 120 , 05/05/1992 P. 0037 - 0045COUNCIL DECISION of 28 April 1992 authorizing the automatic renewal or maintenance in force of provisions governing matters covered by the common commercial policy contained in the friendship, trade and navigation treaties and similar agreements concluded between Member States and third countries (92/234/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Decision 69/494/EEC of 16 December 1969 on the progressive standardization of agreements concerning commercial relations between Member States and third countries and on the negotiation of Community agreements (1), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas the automatic renewal or continuance in force of the friendship, trade and navigation treaties and similar agreements concluded by Member States was last authorized by Decision 91/167/EEC (2); Whereas the Member States concerned have again requested authorization for the automatic renewal or continuance in force of provisions governing matters covered by the common commercial policy within the meaning of Article 113 of the Treaty and contained in the friendship, trade and navigation treaties and similar agreements listed in the Annex, in order to avoid interrupting their commercial relations with the third countries concerned as are based on such agreements; Whereas, however, most of the matters covered by these provisions of national treaties and agreements will in future be governed by Community agreements; whereas, in that case, authorization should be given only in respect of those matters not covered by Community agreements; whereas, in addition, such authorization does not absolve the Member States from the obligation of avoiding and, where appropriate, eliminating any incompatibility between such treaties and agreements and the provisions of Community law; Whereas the provisions of the treaties and agreements to be automatically renewed or maintained in force must not, furthermore, during the period under consideration, constitute an obstacle to the implementation of the common commercial policy; Whereas the Member States concerned have stated that the automatic renewal or continuance in force of these treaties and agreements should not be such as to constitute an obstacle to the opening of Community commercial negotiations with the relevant third countries or the transfer of the commercial fields covered by current bilateral agreements to Community agreements; Whereas, at the conclusion of the consultation provided for in Article 2 of Decision 69/494/EEC, it was established, as the aforesaid statements by the Member States confirm, that the provisions of the relevant treaties and bilateral agreements will not, during the period under consideration, constitute an obstacle to the implementation of the common commercial policy; Whereas, nevertheless, the Member States concerned have stated that they would be willing to adapt and, if necessary, terminate those treaties and agreements should it be found, during the period under consideration, that the automatic renewal or continuance in force of the provisions thereof relating to matters covered by Article 113 of the Treaty hinder the implementation of the common commercial policy; Whereas the treaties and agreements involved contain termination clauses requiring a period of notice of between three and 12 months; Whereas, therefore, there is no reason for not authorizing the automatic renewal or continuance in force, until 31 December 1993, of the provisions in question, HAS ADOPTED THIS DECISION: Article 1 The provisions governing matters covered by the common commercial policy within the meaning of Article 113 of the Treaty and contained in the friendship, trade and navigation treaties and similar agreements listed in the Annex hereto may be automatically renewed or maintained in force until 31 December 1993 as regards those areas not covered by agreements between the Community and the third countries concerned in so far as their provisions are not contrary to existing common policies. Article 2 This Decision is addressed to the Member States. Done at Luxembourg, 28 April 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No L 326, 29. 12. 1969, p. 39. (2) OJ No L 82, 28. 3. 1991, p. 52. PARARTIMA ANEXO - BILAG - ANHANG - - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO Estado miembro Medlemsstat Mitgliedstaat Kratos melos Member State Ã tat membre Stato membro Lid-Staat Estado-membro PaÃ ­s tercero Tredjeland Drittland Triti chora Third country Pays tiers Paese terzo Derde land PaÃ ­s terceiro Naturaleza del Acuerdo Aftalens art Art des Abkommens Fysi tis symfonias Type of Agreement Nature de l'accord Natura dell'accordo Aard van de overeenkomst Natureza do acordo Fecha del Acuerdo Aftalens dato Zeitpunkt des Abkommens Imerominia tis symfonias Date of the Agreement Date de l'accord Data dell'accordo Datum van de overeenkomst Data do acordo (1) (2) (3) (4) BELGIQUE/BELGIÃ  El Salvador Convention commerciale / Handelsovereenkomst 21. 3. 1906 Ã tats-Unis / Verenigde Staten TraitÃ © d'amitiÃ ©, de commerce et de navigation / Vriendschaps-, handels- en scheepvaartverdrag 21. 2. 1961 Ã thiopie / EthiopiÃ « TraitÃ © / Verdrag 6. 9. 1906 Honduras TraitÃ © d'amitiÃ ©, de commerce et de navigation / Vriendschaps-, handels- en scheepvaartverdrag 25. 3. 1909 DÃ ©claration complÃ ©mentaire / Aanvullende verklaring 30. 8. 1909 Liberia TraitÃ © d'amitiÃ ©, de commerce et de navigation / Vriendschaps-, handels- en scheepvaartverdrag 1. 5. 1885 Maroc / Marokko TraitÃ © d'amitiÃ ©, de commerce et de navigation / Vriendschaps-, handels- en scheepvaartverdrag 4. 1. 1862 NorvÃ ¨ge / Noorwegen TraitÃ © de commerce et de navigation / Handels- en scheepvaartverdrag 27. 6. 1910 RÃ ©publique Dominicaine / Dominicaanse Republiek TraitÃ © d'amitiÃ ©, de commerce et de navigation / Vriendschaps-, handels- en scheepvaartverdrag 21. 8. 1884 Venezuela TraitÃ © d'amitiÃ ©, de commerce et de navigation / Vriendschaps-, handels- en scheepvaartverdrag 1. 3. 1884 BENELUX Paraguay Accord de commerce et de navigation / Handels- en scheepvaartakkoord 13. 8. 1963 Union soviÃ ©tique / USSR TraitÃ © de commerce / Handelsverdrag 14. 7. 1971 DANMARK Bolivia Handelstraktat 9. 11. 1931 Brasilien Midlertidig aftale om mestbegunstigelsesklausul 30. 7. 1936 Bulgarien Ordning vedroerende den gensidige anvendelse af mestbegunstigelsesklausul (brevveksling) 27. 7. / 5. 8. 1921 Burma Noteveksling vedroerende mestbegunstigelsesklausul 29. 4. 1948 og 17. 4. 1950 Chile Handels- og soefartstraktat 4. 2. 1899 Columbia Handels- og soefartstraktat 21. 6. 1923 Costa Rica Handels- og soefartstraktat 26. 9. 1956 Den Arabiske Republik Egypten Midlertidig handelsaftale 7. 5. 1930 Den Dominikanske Republik Venskabs-, handels- og soefartstraktat 26. 7. 1852 De Forenede Stater Handels- og soefartstraktat 1. 10. 1951 El Salvador Handels- og soefartstraktat 9. 7. 1958 Guatemala Handels- og soefartstraktat 4. 3. 1948 Haiti Handelstraktat 21. 10. 1937 Iran Venskabs-, etablerings- og handelstraktat 20. 2. 1934 DANMARK (fortsat) Israel Foreloebig aftale (modus vivendi) om mestbegunstigelsesklausul i alle sager om soefart og i alt vedroerende told, osv. 14. 11. 1952 Japan Handels- og soefartstraktat 12. 2. 1912 Liberia Venskabs-, handels- og soefartstraktat 21. 5. 1860 Paraguay Handels- og soefartstraktat 3. 5. 1967 Peru Handels- og soefartstraktat 10. 6. 1957 Polen Handels- og soefartstraktat 22. 3. 1924 Rumaenien Noteveksling om handel og soefart 28. 8. 1930 Sovjetunionen Handels- og soefartstraktat 17. 8. 1946 Thailand Venskabs-, handels- og soefartstraktat 5. 11. 1937 Noteveksling 9. 3. 1972 Tjekkoslovakiet Noteveksling om handel og soefart 18. 4. 1925 Noteveksling om varebehandling 26. 8. 1929 Tyrkiet Etablerings-, handels- og soefartstraktat 31. 5. 1930 Ungarn Handels- og soefartskonvention 14. 3. 1887 Uruguay Handels- og soefartstraktat 4. 3. 1953 Zaire Handelskonvention 23. 2. 1885 OEstrig Handelstraktat 6. 4. 1928 DEUTSCHLAND Arabische Republik AEgypten Handelsabkommen (ratifiziert) 21. 4. 1951 Argentinien Handelsvertrag 19. 9. 1857 Chile Handelsvertrag 2. 2. 1951 Dominikanische Republik Freundschafts-, Handels- und Schiffahrtsvertrag 23. 12. 1957 Ecuador Handelsvertrag 1. 8. 1953 El Salvador Abkommen ueber die Meistbeguenstigung (ratifiziert) 31. 10. 1952 Indien Handelsabkommen 19. 3. 1952 und 31. 3. 1955 Iran Handels-, Zoll- und Schiffahrtsvertrag 17. 2. 1929 Island Vorlaeufiger Handels- und Schiffahrtsvertrag 19. 12. 1950 Japan Handels- und Schiffahrtsvertrag 20. 7. 1927 Pakistan Handelsabkommen (ratifiziert) 4. 3. 1950 Paraguay Abkommen ueber die Meistbeguenstigung (ratifiziert) 30. 7. 1955 Peru Handelsabkommen (ratifiziert) 20. 7. 1951 Saudi-Arabien Freundschaftsvertrag, bestaetigt und abgeaendert durch Briefwechsel 26. 4. 1929 31. 3./10. 7. 1952 Tuerkei Handelsvertrag 27. 5. 1930 UdSSR Abkommen ueber allgemeine Fragen des Handels und der Schiffahrt (ratifiziert) 25. 4. 1958 Uruguay Abkommen ueber die Meistbeguenstigung (ratifiziert) 18. 4. 1953 Vereinigte Staaten Freundschafts-, Handels- und Schiffahrtsvertrag 29. 10. 1954 ELLADA Voylgaria Synthiki emporioy 9. 7. 1964 Kameroyn Emporiki symfonia 29. 10. 1962 Kypros Emporiki symfonia 23. 8. 1962 Aigyptos Prosorini emporiki symfonia 10. 4. 1926 Inomenes Politeies tis Amerikis Synthiki filias, emporioy kai naftilias 3. 8. 1951 India Symfonia emporioy 14. 2. 1958 Iran Symvasi egkatastaseos, emporioy kai naftilias 9. 1. 1931 Israil Symvasi emporioy kai naftilias 22. 7. 1952 Iaponia Synthiki filias, emporioy kai naftilias 20. 5. 1899 ELLADA (synecheia) Livanos Proxeniki symvasi naftilias, emporikon kai astikon dikaiomaton 6. 10. 1948 Livyi Emporiki symfonia 16. 3. 1957 Pakistan Emporiki symfonia 17. 1. 1963 Gioygkoslavia Oikonomiki synergasia kai emporikes synallages 1. 10. 1960 Emporiki symfonia 17. 12. 1974 Symfonia emporioy kai naftilias 2. 11. 1927 Gkana Antallagi epistolon 13. 11. 1926 Nigiria Antallagi epistolon 13. 11. 1926 Siera Leone Antallagi epistolon 13. 11. 1926 Nea Zilandia Antallagi epistolon 13. 11. 1926 Tzamaika Antallagi epistolon 17. 11. 1926 Trinitant kai Tompagko Antallagi epistolon 17. 11. 1926 Sri Lanka Antallagi epistolon 26. 11. 1926 ESSD Symvasi emporioy kai naftilias 11. 6. 1929 ESPAÃ A Brasil Canje de notas que regula el intercambio comercial 16. 5. 1962 Costa Rica Convenio de cooperaciÃ ³n econÃ ³mica 29. 8. 1972 Ecuador Convenio de cooperaciÃ ³n econÃ ³mica 9. 5. 1974 Guatemala Convenio de cooperaciÃ ³n econÃ ³mica 31. 10. 1972 Honduras Convenio de cooperaciÃ ³n econÃ ³mica 17. 10. 1972 HungrÃ ­a Acuerdo a largo plazo sobre intercambios comerciales, navegaciÃ ³n, transporte y desarrollo de la cooperaciÃ ³n econÃ ³mica, industrial y tÃ ©cnica 8. 4. 1976 MÃ ©xico Acuerdo de cooperaciÃ ³n econÃ ³mica y comercial 14. 10. 1977 PanamÃ ¡ Protocolo de cooperaciÃ ³n econÃ ³mica 15. 6. 1964 PerÃ º Acuerdo comercial 23. 5. 1953 Uruguay Tratado comercial sobre la concesiÃ ³n de la clÃ ¡usula de naciÃ ³n mÃ ¡s favorecida 24. 2. 1954 FRANCE Albanie TraitÃ © de commerce et de navigation 14. 12. 1963 Canada Convention d'Ã ©tablissement et de navigation 12. 5. 1933 Colombie Convention relative Ã l'Ã ©tablissement des nationaux, au commerce et Ã la navigation 30. 5. 1892 Costa Rica TraitÃ © de commerce 30. 4. 1953 Cuba Convention commerciale et protocole 6. 11. 1929 Ã quateur Accord commercial 20. 3. 1959 El Salvador TraitÃ © de commerce 23. 3. 1953 Ã tats-Unis Convention de navigation et de commerce modifiÃ ©e par accord 17. 7. 1919 Hongrie Convention commerciale 13. 10. 1925 Iran Convention d'Ã ©tablissement et de navigation 24. 6. 1964 Liberia TraitÃ © de commerce et de navigation 17. 4. 1852 Libye Convention de coopÃ ©ration Ã ©conomique 10. 8. 1955 Paraguay Accord commercial 11. 9. 1956 Pologne TraitÃ © de commerce et de navigation 22. 5. 1937 RÃ ©publique Dominicaine Accord commercial (1) 20. 12. 1954 Roumanie Convention de commerce et de navigation 27. 8. 1930 TchÃ ©coslovaquie Convention commerciale 2. 7. 1928 Turquie Convention de commerce et de navigation 29. 8. 1929 Uruguay Convention de commerce et de navigation 4. 6. 1892 Protocole additionnel 30. 12. 1953 Venezuela Accord de commerce et de navigation 26. 7. 1950 Yougoslavie Convention de commerce et de navigation 30. 1. 1929 (1) Reconduction autorisÃ ©e sous rÃ ©serve d'une dÃ ©claration du gouvernement franÃ §ais concernant les articles 11 et 12 relatifs Ã l'obligation d'achat de tabac. (1) (2) (3) (4) IRELAND Arab Republic of Egypt Exchange of notes in regard to commercial relations 25/28. 7. 1930 Exchange of notes prolonging the provisional Commercial Agreement of 25/28. 7. 1930 27. 2. 1951 Brazil Exchange of notes in regard to commercial relations 16. 10. 1931 Costa Rica Exchange of notes in regard to commercial relations 2. 8. 1933 and 2. 4. 1934 Guatemala Exchange of notes in regard to commercial relations 8. 2. and 10. 4. 1930 United States Treaty of friendship, commerce and navigation 21. 10. 1950 Vietnam Exchange of notes in regard to commercial relations 1. 12. 1964 ITALIA Africa del Sud Estensione del trattato con il Regno Unito alle province di: Natal 10. 3. 1884 Transval 28. 5. 1906 Orange 13. 7. 1907 Nota verbale 1. 5. 1948 Argentina Convenzione commerciale 1. 6. 1894 Protocollo 31. 1. 1895 Protocollo addizionale 4. 3. 1937 Convenzione sui pagamenti 4. 3. 1937 Bulgaria Protocollo sostitutivo del trattato di commercio e di navigazione (1) 19. 12. 1950 Cile Trattato di commercio e di navigazione 12. 7. 1898 Cuba Trattato d'amicizia, di commercio e di navigazione Protocollo addizionale 29. 12. 1903 Ecuador Trattato d'amicizia, di commercio e di navigazione 12. 8. 1900 Convenzione addizionale 26. 2. 1911 Haiti Convenzione di commercio e di navigazione e scambi di note 14. 6. 1954 Iran Trattato di commercio, di stabilimento e di navigazione 26. 1. 1955 Scambio di note 9. 2. 1955 Iugoslavia Convenzione di commercio e di navigazione 31. 3. 1955 Libano Trattato d'amicizia, di commercio e di navigazione 15. 2. 1949 Liberia Trattato d'amicizia, di commercio e di navigazione 23. 10. 1862 Dichiarazione comune 24. 11. 1951 Nicaragua Trattato d'amicizia, di commercio e di navigazione 25. 1. 1906 Nuova Zelanda Scambio di note 24. 11. 1967 Panama Trattato d'amicizia, di commercio e di navigazione, protocollo e scambio di note 7. 10. 1965 PerÃ ¹ Trattato di commercio e di navigazione e dichiarazione 23. 12. 1874 Polonia Trattato di commercio 12. 5. 1922 Romania Protocollo doganale (1) 25. 11. 1950 Stati Uniti Trattato d'amicizia, di commercio e di navigazione 2. 2. 1948 Accordo supplementare al trattato 26. 9. 1951 Svizzera Trattato di commercio 27. 1. 1923 Protocolli 28. 11. 1925 e 30. 12. 1933 Turchia Trattato di commercio e di navigazione e scambio di note 29. 12. 1936 Ungheria Trattato di commercio e di navigazione 4. 7. 1928 Protocollo doganale (1) 28. 3. 1950 URSS Trattato di commercio e di navigazione 11. 12. 1948 Uruguay Trattato di commercio 26. 2. 1947 Venezuela Trattato d'amicizia, di navigazione e di commercio 19. 6. 1861 Modus vivendi 29. 6. 1939 Yemen Trattato d'amicizia e di relazioni economiche 4. 9. 1937 LUXEMBOURG Ã tats-Unis TraitÃ © d'amitiÃ ©, d'Ã ©tablissement et de navigation 23. 2. 1962 (1) Protocollo richiamato e riesaminato in occasione dell'accordo commerciale quadro fra i due paesi. NEDERLAND Afghanistan Vriendschaps- en handelsverdrag 26. 7. 1939 Arabische Republiek Egypte Voorlopige handelsovereenkomst 17. 3. 1930 Bolivia Handelsverdrag 30. 5. 1929 BraziliÃ « Voorlopig handelsakkoord 15. 3. 1937 Bulgarije Notawisseling 1/9. 3. 1922 Canada Handelsovereenkomst 11. 7. 1924 Colombia Vriendschaps-, handels- en scheepvaartverdrag 1. 5. 1829 Costa Rica Handels- en scheepvaartovereenkomst 3. 6. 1957 El Salvador Handelsverdrag en briefwisseling 13. 3. 1956 EthiopiÃ « Overeenkomst nopens de meestbegunstigingsclausule 30. 9. 1926 Guatemala Handelsverdrag 12. 5. 1926 HaÃ ¯ti Handelsverdrag en notawisseling 7. 9. 1926 Hongarije Handelsovereenkomst 9. 12. 1924 Iran Voorlopig handelsverdrag en briefwisseling 20. 6. 1928 Japan Handels- en scheepvaartverdrag 6. 7. 1912 Jemen Vriendschapsverdrag 12. 4. 1939 JoegoslaviÃ « Handels- en scheepvaartverdrag 28. 5. 1930 Liberia Vriendschaps-, handels- en scheepvaartverdrag 20. 12. 1862 Marokko Handels- en scheepvaartverdrag 18. 5. 1858 Maskate Handelsverdrag 27. 8. 1877 Mexico Handelsverdrag 27. 1. 1950 Polen Handels- en scheepvaartverdrag 30. 5. 1924 RoemeniÃ « Handelsschikking 29. 8. 1930 Tsjechoslowakije Overeenkomst 20. 1. 1923 Turkije Notawisseling 21. 11. 1929 Uruguay Handels- en scheepvaartverdrag 29. 1. 1934 Protocol 12. 6. 1953 Venezuela Verdrag betreffende de diplomatieke betrekkingen 11. 5. 1920 Verenigde Staten Vriendschaps-, handels- en scheepvaartverdrag 27. 3. 1956 ZaÃ ¯re Overeenkomst met de internationale Vereniging van de Kongo 27. 12. 1884 Zuid-Afrika Voorlopig akkoord nopens de handelsbetrekkingen en de scheepvaart 20. 2. 1935 PORTUGAL BulgÃ ¡ria Acordo de comÃ ©rcio a longo prazo 11. 2. 1975 ChecoslovÃ ¡quia Acordo de comÃ ©rcio a longo prazo 1. 3. 1975 Cuba Acordo de comÃ ©rcio a longo prazo 13. 9. 1976 Uniao das RepÃ ºblicas Socialistas SoviÃ ©ticas Acordo de comÃ ©rcio 19. 12. 1974 UEBL/BLEU Afrique du Sud / Zuid- Afrika Accord commercial provisoire / Voorlopig handelsakkoord 13. 7. 1937 Albanie / AlbaniÃ « Ã change de lettres / Briefwisseling 19. 2. 1929 Argentine / ArgentiniÃ « Accord provisoire / Voorlopig akkoord 16. 1. 1934 Bolivie / Bolivia TraitÃ © d'amitiÃ © et de commerce / Vriendschaps- en handelsverdrag 18. 4. 1912 Avenant au traitÃ © / Aanvullend protocol 10. 12. 1963 BrÃ ©sil / BraziliÃ « Accord commercial provisoire / Voorlopig handelsakkoord 14. 1. 1932 Bulgarie / Bulgarije Ã change de lettres / Briefwisseling 8. 2. 1926 Canada Convention de commerce / Handelsovereenkomst 3. 7. 1924 Chili Accord commercial provisoire / Voorlopig handelsakkoord 27. 8. 1936 Colombie / Colombia Ã change de lettres portant application Ã l'UEBL du traitÃ © conclu entre les Pays-Bas et la Colombie le 1er mai 1829 / Briefwisseling van toepassing in de BLEU voor het Verdrag afgesloten tussen Nederland en Colombia van 1 mei 1829 19 et/en 22. 8. 1936 UEBL/BLEU (suite/vervolg) Ã quateur / Ecuador TraitÃ © d'amitiÃ ©, de commerce et de navigation / Vriendschaps-, handels- en scheepvaartverdrag 5. 3. 1887 Avenant au traitÃ © / Aanvullend protocol 19. 10. 1937 Guatemala TraitÃ © de commerce et de navigation / Handels- en scheepvaartverdrag 7. 11. 1924 HaÃ ¯ti Accord commercial provisoire / Voorlopig handelsakkoord 9. 7. 1936 Hongrie / Hongarije Ã change de lettres / Briefwisseling 30. 9. 1924 Iran Convention de commerce et de navigation / Handels- en scheepvaartovereenkomst 9. 5. 1929 Nouvelle-ZÃ ©lande / Nieuw-Zeeland Accord commercial provisoire par Ã ©change de lettres / Voorlopig handelsakkoord bij briefwisseling 5. 12. 1933 Pologne / Polen TraitÃ © de commerce / Handelsverdrag 30. 12. 1922 Roumanie / RoemeniÃ « Accord commercial provisoire / Voorlopig handelsakkoord 28. 8. 1930 Suisse / Zwitserland TraitÃ © de commerce / Handelsverdrag 26. 8. 1929 TchÃ ©coslovaquie / Tsjechoslowakije TraitÃ © de commerce / Handelsverdrag 28. 12. 1925 Union soviÃ ©tique / USSR Convention commerciale provisoire / Voorlopige handelsovereenkomst 5. 9. 1935 Uruguay Accord commercial provisoire / Voorlopig handelsakkoord 22. 2. 1937 ViÃ ªt-nam / ViÃ «tnam Ã change de lettres portant sur le traitement de la nation la plus favorisÃ ©e dans le domaine tarifaire / Briefwisseling betreffende de toepassing van de meestbegunstigingsclausule op tarifair gebied 16 et/en 20. 1. 1956 YÃ ©men / Jemen Convention commerciale / Handelsovereenkomst 7. 12. 1936 Yougoslavie / JoegoslaviÃ « TraitÃ © de commerce et de navigation / Handels- en scheepvaartverdrag 16. 12. 1926 UNITED KINGDOM Afghanistan Treaty of friendship and commerce 22. 11. 1921 Trade convention 5. 6. 1923 Exchange of notes 6. 5. 1930 Argentina Treaty of amity, commerce and navigation 2. 2. 1825 Bolivia Treaty of commerce 1. 8. 1911 Burma Treaty regarding the recognition of Burmese independence, and related matters, with exchange of notes 17. 10. 1947 Exchange of notes regulating commercial relations pending the conclusion of a new Treaty of commerce and navigation 24. 12. 1949 Colombia Treaty of friendship, commerce and navigation 16. 2. 1866 Protocol applying the Treaty of certain parts of the Dominions 20. 8. 1912 Exchange of notes 30. 12. 1938 Costa Rica Treaty of friendship, commerce and navigation 27. 11. 1849 Protocol respecting the application of the Treaty to certain parts of the Dominions 18. 8. 1913 Czechoslovakia Treaty of commerce with declaration 14. 7. 1923 Hungary Treaty of commerce and navigation 23. 7. 1926 Iran Treaty of peace and commerce 4. 3. 1857 Commercial convention 9. 2. 1903 Agreement modifying the commercial convention 21. 3. 1920 Japan Treaty of commerce, establishment and navigation, with Protocols and exchanges of notes 14. 11. 1962 Exchange of notes on voluntary export control 14. 11. 1962 Liberia Treaty of friendship and commerce 21. 11. 1848 Agreement modifying the Treaty of 21. 11. 1848 23. 7. 1908 Morocco General treaty 9. 12. 1856 Convention of commerce and navigation 9. 12. 1856 Exchange of notes, concerning the convention of 9. 12. 1856 1. 3. 1957 UNITED KINGDOM (cont'd) Muscat and Oman Treaty of friendship, commerce and navigation with exchange of letters 20. 12. 1951 Nepal Treaty of peace and friendship 30. 10. 1950 Nicaragua Treaty of friendship, commerce and navigation 28. 7. 1905 Peru Treaty of friendship, commerce and navigation 10. 4. 1850 Agreement relating to commerce and navigation (with Protocols and exchanges of notes) 6. 10. 1936 Exchange of notes regarding the continuance in force of Articles 4 and 5 of the Commercial Agreement of 6. 10. 1936 28. 1. 1950 Poland Treaty of commerce and navigation 26. 11. 1923 Romania Treaty of commerce and navigation with Protocols and exchange of notes 6. 8. 1930 Soviet Union Temporary Commercial Agreement 16. 2. 1934 Switzerland Treaty of friendship, commerce and reciprocal establishment 6. 9. 1855 Convention applying the Treaty of 1855 to the Dominions 30. 3. 1914 Exchange of notes applying to Liechtenstein Commercial Agreements in force 26. 4. 1924 Turkey Treaty of commerce and navigation 1. 3. 1930 Exchange of notes relating to certain commercial matters 28. 2. 1957 United States Convention of commerce 3. 7. 1815 Convention 20. 10. 1818 Convention of commerce 6. 8. 1827 Venezuela Treaty of amity, commerce and navigation 18. 4. 1825 Convention 29. 10. 1834 Exchange of notes 3. 2. 1903 Yugoslavia Treaty of commerce and navigation with exchanges of notes 12. 5. 1927 Agreement on trade and payments 27. 11. 1936